                                                                                   FILED
                                                                                 JAN 2 8 2020
                                                                                      JR.,CLERK
                 IN THE UNITED STATES DISTRICT COURT                                   RT, EONC
                                                                             -   ~ ~1---DEP CU<
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          NORTHERN DIVISION
                               N0. 1-~:ZO.VV,J=- 1013-K{;

 UNITED STATES OF AMERICA                  )
                                           )
                    V.                     )                ORDER
                                           )             (UNDER SEAL)
 FREDERICK W. BERGER                       )
                                           )
                                           )



      Upon motion of the United States, for good cause shown and for the reasons

stated in the motion, it is hereby ORDERED that the Complaint and Affidavit in

Support of the Warrant for Arrest in the above-referenced matter, the Motion to Seal,

and this Order be sealed by the Clerk until further order by this Court, except that a

certified copy of the same be provided to the Office of the United States Attorney and

Federal Bureau of Investigation.



      This 28th    day of January, 2020.




                                               ~*«A.fw~~
                                               United States Magistrate Judge
